Order [denying cross motion] unanimously affirmed, with $20 costs and disbursements to the respondents. Order granting defendants’ motion for judgment on the pleadings and dismissing the complaint modified, in the exercise of discretion, to grant leave to plaintiff to serve an amended complaint and the order is otherwise affirmed, without costs to any party. The complaint was properly dismissed. Inconclusive from the pleadings served or the briefs submitted in the ease is whether plaintiff claims to be a statutory tenant or a monthly tenant. Assuming that plaintiff’s version of the later events which resulted in the termination of the tenancy is true, the right of action against the defendants will depend upon whether the tenancy was of one kind or the other. Plaintiff is entitled in his amended pleading to make his position clear but he must do so by alleging ultimate facts rather than mere conclusions. Concur — Breitel, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.